 



Exhibit 10.2
 
COLLATERAL AGREEMENT
dated as of March 19, 2007
by and among
GRAY TELEVISION, INC.
and certain of its Subsidiaries
as Grantors,
in favor of
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent
 





--------------------------------------------------------------------------------



 



Table of Contents

                    Page   ARTICLE I DEFINED TERMS     1  
 
           
SECTION 1.1
  Terms Defined in the Uniform Commercial Code.     1  
SECTION 1.2
  Definitions     2  
SECTION 1.3
  Other Definitional Provisions     5  
 
            ARTICLE II SECURITY INTEREST     5  
SECTION 2.1
  Grant of Security Interest     5  
SECTION 2.2
  Grantors Remain Liable     7  
 
            ARTICLE III REPRESENTATIONS AND WARRANTIES     7  
SECTION 3.1
  Existence     7  
SECTION 3.2
  Authorization of Agreement; No Conflict     7  
SECTION 3.3
  Consents     8  
SECTION 3.4
  Perfected First Priority Liens     8  
SECTION 3.5
  Title, No Other Liens     8  
SECTION 3.6
  State of Organization; Location of Inventory, Equipment and Fixtures; other
Information     9  
SECTION 3.7
  Accounts     9  
SECTION 3.8
  Chattel Paper     10  
SECTION 3.9
  Commercial Tort Claims     10  
SECTION 3.10
  Deposit Accounts     10  
SECTION 3.11
  Intellectual Property     10  
SECTION 3.12
  Inventory     10  
SECTION 3.13
  Investment Property; Partnership/LLC Interests     10  
SECTION 3.14
  Instruments     11  
SECTION 3.15
  Farm Products     11  
SECTION 3.16
  Government Contracts     11  
 
            ARTICLE IV COVENANTS     11  
SECTION 4.1
  Maintenance of Perfected Security Interest; Further Information     11  
SECTION 4.2
  Maintenance of Insurance     11  
SECTION 4.3
  Changes in Locations; Changes in Name or Structure     12  
SECTION 4.4
  Required Notifications     12  
SECTION 4.5
  Delivery Covenants     12  
SECTION 4.6
  Control Covenants     13  
SECTION 4.7
  Filing Covenants     14  
SECTION 4.8
  Accounts     14  
SECTION 4.9
  Intellectual Property     14  
SECTION 4.10
  Investment Property; Partnership/LLC Interests.     15  
SECTION 4.11
  Equipment     16  
SECTION 4.12
  Vehicles     16  
SECTION 4.13
  Government Contracts     16  
SECTION 4.14
  Further Assurances     16  

i



--------------------------------------------------------------------------------



 



                      Page   ARTICLE V REMEDIAL PROVISIONS     17  
SECTION 5.1
  General Remedies     17  
SECTION 5.2
  Specific Remedies     18  
SECTION 5.3
  Registration Rights     20  
SECTION 5.4
  Application of Proceeds     20  
SECTION 5.5
  Waiver, Deficiency     21  
SECTION 5.6
  FCC Licenses     21  
 
            ARTICLE VI THE ADMINISTRATIVE AGENT     21  
SECTION 6.1
  Administrative Agent’s Appointment as Attorney-In-Fact     22  
SECTION 6.2
  Duty of Administrative Agent     23  
SECTION 6.3
  Authority of Administrative Agent     24  
 
            ARTICLE VII MISCELLANEOUS     24  
SECTION 7.1
  Amendments in Writing     24  
SECTION 7.2
  Notices     24  
SECTION 7.3
  No Waiver by Course of Conduct, Cumulative Remedies     24  
SECTION 7.4
  Enforcement Expenses, Indemnification     24  
SECTION 7.5
  Waiver of Jury Trial     25  
SECTION 7.6
  Successors and Assigns     25  
SECTION 7.7
  Set-Off     26  
SECTION 7.8
  Counterparts     26  
SECTION 7.9
  Severability     26  
SECTION 7.10
  Section Heading     26  
SECTION 7.11
  Integration     26  
SECTION 7.12
  Governing Law     27  
SECTION 7.13
  Consent to Jurisdiction     27  
SECTION 7.14
  Acknowledgements     27  
SECTION 7.15
  Additional Grantors     27  
SECTION 7.16
  Releases     27  

ii



--------------------------------------------------------------------------------



 



      SCHEDULES:    
Schedule 3.6
  Exact Legal Name; Jurisdiction of Organization; Taxpayer Identification
Number; Registered Organization Number; Mailing Address; Chief Executive Office
and other Locations
Schedule 3.9
  Commercial Tort Claims
Schedule 3.10
  Deposit Accounts
Schedule 3.11
  Intellectual Property
Schedule 3.13
  Investment Property and Partnership/LLC Interests
Schedule 3.14
  Instruments

iii



--------------------------------------------------------------------------------



 



     COLLATERAL AGREEMENT (this “Agreement”), dated as of March 19, 2007, by and
among GRAY TELEVISION, INC., a Georgia corporation (the “Borrower”), certain of
its Subsidiaries as identified on the signature pages hereto and any Additional
Grantor (as defined below) who may become party to this Agreement (such
Subsidiaries and Additional Grantors, collectively, with the Borrower, the
“Grantors”), in favor of WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative
Agent (in such capacity, the “Administrative Agent”) for the ratable benefit of
itself and the other Secured Parties.
STATEMENT OF PURPOSE
     Pursuant to the Credit Agreement dated as of the date hereof (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”) by
and among the Borrower, the financial institutions from time to time party
hereto (the “Lenders”) and the Administrative Agent, the Lenders have agreed to
make Advances to the Borrower upon the terms and subject to the conditions set
forth therein.
     Pursuant to the terms of a Subsidiary Guaranty Agreement of even date,
certain Subsidiaries of the Borrower who are parties hereto have guaranteed the
payment and performance of the Obligations.
     It is a condition precedent to the obligation of the Lenders to make their
respective Advances to the Borrower under the Credit Agreement that the Grantors
shall have executed and delivered this Agreement to the Administrative Agent,
for the ratable benefit of itself and the other Secured Parties.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, and to
induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective Advances to the
Borrower thereunder, each Grantor hereby agrees with the Administrative Agent,
for the ratable benefit of itself and the other Secured Parties, as follows:
ARTICLE I
DEFINED TERMS
     SECTION 1.1 Terms Defined in the Uniform Commercial Code.
     (a) The following terms when used in this Agreement shall have the meanings
assigned to them in the UCC (as defined herein) as in effect from time to time:
“Account”, “Account Debtor”, “Chattel Paper”; “Commercial Tort Claim”, “Deposit
Account”, “Documents”, “Electronic Chattel Paper”, “Equipment”, “Farm Products”
“Fixture”, “General Intangible”, “Instrument”, “Inventory”, “Investment
Property”, “Letter-of-Credit Rights”, “Proceeds”, “Record”, “Registered
Organization”, “Securities Account”, “Securities Intermediary”, “Supporting
Obligation” and “Tangible Chattel Paper”.
     (b) Terms defined in the UCC and not otherwise defined herein or in the
Credit Agreement shall have the meaning assigned in the UCC as in effect from
time to time.





--------------------------------------------------------------------------------



 



     SECTION 1.2 Definitions. The following terms when used in this Agreement
shall have the meanings assigned to them below:
     “Additional Grantor” means each Subsidiary of the Borrower which hereafter
becomes a Grantor pursuant to Section 7.15 (as required pursuant to Section 5.13
of the Credit Agreement).
     “Applicable Insolvency Laws” means all Applicable Laws governing
bankruptcy, reorganization, arrangement, adjustment of debts, relief of debtors,
dissolution, insolvency, fraudulent transfers or conveyances or other similar
laws (including, without limitation, 11 U.S.C. Sections 547, 548 and 550 and
other “avoidance” provisions of Title 11 of the United States Code).
     “Assignment of Claims Act” means the Assignment of Claims Act of 1940 (41
U.S.C. Section 15, 31 U.S.C. Section 3737, and 31 U.S.C. Section 3727),
including all amendments thereto and regulations promulgated thereunder.
     “Collateral” has the meaning assigned thereto in Section 2.1.
     “Collateral Account” means any collateral account established by the
Administrative Agent as provided in Section 5.2.
     “Control” means the manner in which “control” is achieved under the UCC
with respect to any Collateral for which the UCC specifies a method of achieving
“control”.
     “Controlled Depository” has the meaning assigned thereto in Section 4.6.
     “Controlled Intermediary” has the meaning assigned thereto in Section 4.6.
     “Copyrights” means collectively, all of the following of any Grantor:
(a) all copyrights, rights and interests in copyrights, works protectable by
copyright, copyright registrations and copyright applications anywhere in the
world, including, without limitation, those listed on Schedule 3.11 hereto,
(b) all reissues, extensions, continuations (in whole or in part) and renewals
of any of the foregoing, (c) all income, royalties, damages and payments now or
hereafter due and/or payable under any of the foregoing or with respect to any
of the foregoing, including, without limitation, damages or payments for past,
present or future infringements of any of the foregoing, (d) the right to sue
for past, present or future infringements of any of the foregoing and (e) all
rights corresponding to any of the foregoing throughout the world.
     “Copyright Licenses” means any written agreement naming any Grantor as
licensor or licensee, including, without limitation, those listed in
Schedule 3.11, granting any right under any Copyright, including, without
limitation, the grant of rights to manufacture, distribute, exploit and sell
materials derived from any Copyright.
     “Effective Endorsement and Assignment” means, with respect to any specific
type of Collateral, all such endorsements, assignments and other instruments of
transfer reasonably requested by the Administrative Agent with respect to the
Security Interest granted in such Collateral, and in each case, in form and
substance reasonably satisfactory to the Administrative Agent.

2



--------------------------------------------------------------------------------



 



     “Excluded Deposit Account” means Deposit Accounts established solely for
the purpose of funding payroll and other compensation and benefits to employees.
     “Government Contract” means a contract between any Grantor and an agency,
department or instrumentality of the United States or any state, municipal or
local Governmental Authority located in the United States or all obligations of
any such Governmental Authority arising under any Account now or hereafter owing
by any such Governmental Authority, as account debtor, to any Grantor.
     “Intellectual Property” means collectively, all of the following of any
Grantor: (a) all systems software, applications software and internet rights,
including, without limitation, screen displays and formats, internet domain
names, web sites (including web links), program structures, sequence and
organization, all documentation for such software, including, without
limitation, user manuals, flowcharts, programmer’s notes, functional
specifications, and operations manuals, all formulas, processes, ideas and
know-how embodied in any of the foregoing, and all program materials,
flowcharts, notes and outlines created in connection with any of the foregoing,
whether or not patentable or copyrightable, (b) concepts, discoveries,
improvements and ideas, (c) any useful information relating to the items
described in clause (a) or (b), including know-how, technology, engineering
drawings, reports, design information, trade secrets, practices, laboratory
notebooks, specifications, test procedures, maintenance manuals, research,
development, manufacturing, marketing, merchandising, selling, purchasing and
accounting, (d) Patents and Patent Licenses, Copyrights and Copyright Licenses,
Trademarks and Trademark Licenses, and (e) other licenses to use any of the
items described in the foregoing clauses (a), (b), (c) and (d) or any other
similar items of such Grantor necessary for the conduct of its business.
     “Issuer” means any issuer of any Investment Property or Partnership/LLC
Interests (including, without limitation, any Issuer as defined in the UCC).
     “Margin Stock” means “margin security” or “margin stock” as defined in
Regulations T, U and X (12 C.F.R. Parts 220, 221 and 224) of the Board of
Governors of the Federal Reserve System.
     “Partnership/LLC Interests” means, with respect to any Grantor, the entire
partnership interest, membership interest or limited liability company interest,
as applicable, of such Grantor in each partnership, limited partnership or
limited liability company owned thereby, including, without limitation, such
Grantor’s capital account, its interest as a partner or member, as applicable,
in the net cash flow, net profit and net loss, and items of income, gain, loss,
deduction and credit of any such partnership, limited partnership or limited
liability company, as applicable, such Grantor’s interest in all distributions
made or to be made by any such partnership, limited partnership or limited
liability company, as applicable, to such Grantor and all of the other economic
rights, titles and interests of such Grantor as a partner or member, as
applicable, of any such partnership, limited partnership or limited liability
company, as applicable, whether set forth in the partnership agreement or
membership agreement, as applicable, of such partnership, limited partnership or
limited liability company, as applicable, by separate agreement or otherwise.

3



--------------------------------------------------------------------------------



 



     “Patents” means collectively, all of the following of any Grantor: (a) all
patents, rights and interests in patents, patentable inventions and patent
applications anywhere in the world, including, without limitation, those listed
on Schedule 3.11 hereto, (b) all reissues, extensions, continuations (in whole
or in part) and renewals of any of the foregoing, (c) all income, royalties,
damages or payments now or hereafter due and/or payable under any of the
foregoing or with respect to any of the foregoing, including, without
limitation, damages or payments for past, present or future infringements of any
of the foregoing, (d) the right to sue for past, present and future
infringements of any of the foregoing and (e) all rights corresponding to any of
the foregoing throughout the world.
     “Patent License” means all agreements now or hereafter in existence,
whether written, implied or oral, providing for the grant by or to any Grantor
of any right to manufacture, use or sell any invention covered in whole or in
part by a Patent, including, without limitation, any of the foregoing referred
to in Schedule 3.11 hereto.
     “Restricted Securities Collateral” means any portion of the Collateral as
to which a registration under the provisions of the Securities Act would be
necessary or advisable in order for the Administrative Agent to exercise its
right to sell such Collateral.
     “Securities Act” means the Securities Act of 1933, including all amendments
thereto and regulations promulgated thereunder.
     “Trademarks” means collectively all of the following of any Grantor:
(a) all trademarks, rights and interests in trademarks, trade names, corporate
names, company names, business names, fictitious business names, trade styles,
service marks, logos, other business identifiers, prints and labels on which any
of the foregoing have appeared or appear, whether registered or unregistered,
all registrations and recordings thereof, and all applications in connection
therewith (other than each application to register any trademark or service mark
prior to the filing under Applicable Law of a verified statement of use for such
trademark or service mark) anywhere in the world, including, without limitation,
those listed on Schedule 3.11 hereto, (b) all reissues, extensions,
continuations (in whole or in part) and renewals of any of the foregoing,
(c) all income, royalties, damages and payments now or hereafter due and/or
payable under any of the foregoing or with respect to any of the foregoing,
including, without limitation, damages or payments for past, present or future
infringements of any of the foregoing, (d) the right to sue for past, present or
future infringements of any of the foregoing and (e) all rights corresponding to
any of the foregoing (including the goodwill) throughout the world.
     “Trademark License” means any agreement now or hereafter in existence,
whether written or oral, providing for the grant by or to any Grantor of any
right to use any Trademark, including, without limitation, any of the foregoing
referred to in Schedule 3.11.
     “UCC” means means the Uniform Commercial Code as in effect in the State of
New York, as amended or modified from time to time.
     “Vehicles” means all cars, trucks, trailers, construction and earth moving
equipment and other vehicles covered by a certificate of title under the laws of
any state, all tires and all other appurtenances to any of the foregoing.

4



--------------------------------------------------------------------------------



 



     SECTION 1.3 Other Definitional Provisions. Terms defined in the Credit
Agreement and not otherwise defined herein shall have the meaning assigned
thereto in the Credit Agreement. With reference to this Agreement and each other
Loan Document, unless otherwise specified herein or in such other Loan Document:
(a) the definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined, (b) whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms,
(c) the words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”, (d) the word “will” shall be
construed to have the same meaning and effect as the word “shall”, (e) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document,
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(f) any reference herein to any Person shall be construed to include such
Person’s permitted successors and assigns, (g) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (h) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (i) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights,
(j) the term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form, (k) in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including;” the words “to” and “until” each mean
“to but excluding;” and the word “through” means “to and including”, (l) Section
headings herein and in the other Loan Documents are included for convenience of
reference only and shall not affect the interpretation of this Agreement or any
other Loan Document and (k) where the context requires, terms relating to the
Collateral or any part thereof, when used in relation to a Grantor, shall refer
to such Grantor’s Collateral or the relevant part thereof.
ARTICLE II
SECURITY INTEREST
     SECTION 2.1 Grant of Security Interest. Each Grantor hereby grants, pledges
and collaterally assigns to the Administrative Agent, for the ratable benefit of
itself and the other Secured Parties, a security interest in all of such
Grantor’s right, title and interest in the following property, now owned or at
any time hereafter acquired by such Grantor or in which such Grantor now has or
at any time in the future may acquire any right, title or interest, and wherever
located or deemed located (collectively, the “Collateral”), as collateral
security for the prompt and complete payment and performance when due (whether
at the stated maturity, by acceleration or otherwise) of the Obligations:
     (a) all Accounts;
     (b) all cash and currency;

5



--------------------------------------------------------------------------------



 



     (c) all Chattel Paper;
     (d) all Commercial Tort Claims identified on Schedule 3.9;
     (e) all Deposit Accounts;
     (f) all Documents;
     (g) all Equipment;
     (h) all Fixtures;
     (i) all General Intangibles;
     (j) all Instruments;
     (k) all Intellectual Property;
     (l) all Inventory;
     (m) all Investment Property;
     (n) all Letter-of-Credit Rights;
     (o) all Vehicles;
     (p) all other personal property not otherwise described above;
     (q) all books and records pertaining to the Collateral; and
     (r) to the extent not otherwise included, all Proceeds and products of any
and all of the foregoing and all collateral security and Supporting Obligations
(as now or hereafter defined in the UCC) given by any Person with respect to any
of the foregoing; provided, that the Security Interests granted herein shall not
extend to, and the term “Collateral” shall not include, (A) any Margin Stock,
(B) any rights under any lease, contract or agreement (including, without
limitation, any license for Intellectual Property) to the extent that the
granting of a security interest therein is specifically prohibited in writing
by, or would constitute an event of default under or would grant a party a
termination right under, any agreement governing such right, unless such
prohibition is not enforceable or is otherwise ineffective under Applicable Law
or (C) any license or authorization issued by the FCC or any successor or
similar regulatory authority to the extent that the granting of a security
interest therein is specifically prohibited under Applicable Law (provided that,
notwithstanding the foregoing, the Security Interests granted herein shall
extend to, and the term “Collateral” shall include, all proceeds received upon
any sale, transfer or other disposition of any such license or authorization).
Notwithstanding any of the foregoing, such proviso shall not affect, limit,
restrict or impair the grant by any Grantor of a Security Interest in any
Account or any money or other amounts due and payable to any Grantor or to
become due and payable to any Grantor under any lease, contract or agreement
described in clause (B) above.

6



--------------------------------------------------------------------------------



 



     Notwithstanding the foregoing, the payment and performance of the
Obligations shall not be secured by any Interest Rate Hedge Agreement between
any Grantor and any Secured Party.
     SECTION 2.2 Grantors Remain Liable. Anything herein to the contrary
notwithstanding: (a) each Grantor shall remain liable to perform all of its
duties and obligations under the contracts and agreements included in the
Collateral to the same extent as if this Agreement had not been executed,
(b) the exercise by Administrative Agent of any of the rights hereunder shall
not release any Grantor from any of its duties or obligations under the
contracts and agreements included in the Collateral, (c) neither the
Administrative Agent nor any other Secured Party shall have any obligation or
liability under the contracts and agreements included in the Collateral by
reason of this Agreement, nor shall the Administrative Agent or any other
Secured Party be obligated to perform any of the obligations or duties of any
Grantor thereunder or to take any action to collect or enforce any claim for
payment assigned hereunder, and (d) neither the Administrative Agent nor any
other Secured Party shall have any liability in contract or tort for any
Grantor’s acts or omissions.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
     To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective Advances to the
Borrower thereunder, each Grantor hereby represents and warrants to the
Administrative Agent and the other Secured Parties that:
     SECTION 3.1 Existence. Such Grantor is duly organized, validly existing and
in good standing under the laws of the jurisdiction of its incorporation or
formation. Such Grantor has the requisite power and authority to own its
properties and to carry on its business as now being and hereafter proposed to
be conducted. Such Grantor is duly qualified, in good standing and authorized to
do business in each jurisdiction in which the character of its properties or the
nature of its business requires such qualification and authorization, except
where failure to be so qualified, in the aggregate, could not reasonably be
expected to have a Materially Adverse Effect.
     SECTION 3.2 Authorization of Agreement; No Conflict. Such Grantor has the
power and has taken all necessary corporate and other action to authorize the
execution, delivery and performance of this Agreement and the transactions
contemplated hereby. This Agreement, and each other Loan Document to which it is
a party, has been duly executed and delivered by the duly authorized officers of
such Grantor and is a legal, valid and binding obligation of the Grantors
enforceable against such Grantor in accordance with its terms, subject, as to
enforcement of remedies, to applicable bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and similar laws affecting creditors’
rights and remedies generally and subject, as to enforceability, to general
principles of equity. The execution, delivery and performance by the Grantors of
this Agreement and the transactions contemplated hereby will not (a) violate any
Applicable Law respecting any Grantor, (b) conflict with, result in a breach of,
or constitute a default under the certificate or articles of incorporation or
by-laws or partnership agreements or operating agreements or trust agreements
(or the equivalents thereof),

7



--------------------------------------------------------------------------------



 



as the case may be, as amended, of any Grantor, or under any material Operating
Agreement, or any other material indenture, agreement, or other instrument, to
which any Grantor is a party or by which any of them or their respective
properties may be bound or (c) result in or require the creation or imposition
of any Lien upon or with respect to any property now owned or hereafter acquired
by the Grantors, except for Permitted Liens.
     SECTION 3.3 Consents. No approval, consent, exemption, authorization or
other action by, or notice to, or filing with, any Governmental Authority or any
other Person is necessary or required in connection with the execution, delivery
or performance of this Agreement by, or enforcement of this Agreement against,
any Grantor or any Issuer, except (a) as may be required by laws affecting the
offering and sale of securities generally, (b) filings with the United States
Copyright Office and/or the United States Patent and Trademark Office,
(c) filings under the UCC and/or the Assignment of Claims Act, (d) the filing
with the FCC of a copy of this Agreement as required by Section 73.3613 of the
FCC’s rules, (e) the FCC’s prior consent, to the extent that the exercise by the
Administrative Agent or the other Secured Parties of certain of their rights,
powers, privileges and remedies hereunder may constitute a de jure or de facto
voluntary or involuntary assignment of a Station’s FCC License or a voluntary or
involuntary transfer of de jure or de facto control of the holder of any such
Station’s FCC License and (f) as may be required with respect to Vehicles
represented by a certificate of title.
     SECTION 3.4 Perfected First Priority Liens. Each financing statement naming
any Grantor as a debtor is in appropriate form for filing in the appropriate
filing offices of the states specified on Schedule 3.6. The Security Interests
granted pursuant to this Agreement (a) constitute valid security interests in
all of the Collateral in favor of the Administrative Agent, for the ratable
benefit of itself and the other Secured Parties, as collateral security for the
Obligations, and (b) (i) when UCC financing statements containing an adequate
description of the Collateral shall have been filed in the offices specified in
Schedule 3.6, the Security Interests will constitute perfected security
interests in all right, title and interest of such Grantor in the Collateral to
the extent that a security interest therein may be perfected by filing pursuant
to the UCC, prior to all other Liens and rights of others therein except for
Permitted Liens; (ii) when each Copyright security agreement has been filed with
the United States Copyright Office, the Security Interests will constitute
perfected security interests in all right, title and interest of such Grantor in
the Intellectual Property therein described, prior to all other Liens and rights
of others therein except for Permitted Liens; and (iii) when each control
agreement has been executed and delivered to the Administrative Agent, the
Security Interests will constitute perfected security interests in all right,
title and interest of the Grantors in the Deposit Accounts and Securities
Accounts, as applicable, subject thereto, prior to all other Liens and rights of
others therein and subject to no adverse claims except for Permitted Liens.
     SECTION 3.5 Title, No Other Liens. The Grantors have good, legal and
marketable title to, or a valid leasehold interest in, all of their respective
material assets. None of the properties or assets of the Grantors is subject to
any Liens, except for Permitted Liens. Except for financing statements
evidencing Permitted Liens, no financing statement under the Uniform Commercial
Code as in effect in any jurisdiction and no other filing which names any
Grantor as debtor or which covers or purports to cover any of the assets of any
Grantor is currently effective and on file in any state or other jurisdiction,
and no Grantor has signed any such financing statement or filing or any security
agreement authorizing any secured party

8



--------------------------------------------------------------------------------



 



thereunder to file any such financing statement or filing. No Collateral is in
the possession or Control of any Person asserting any claim thereto or security
interest therein, except that (a) the Administrative Agent or its designee may
have possession or Control of Collateral as contemplated hereby, (b) a
depositary bank may have Control of a Deposit Account owned by a Grantor at such
depositary bank and a Securities Intermediary may have Control over a Securities
Account owned by a Grantor at such Securities Intermediary, in each case subject
to the terms of any Deposit Account control agreement or Securities Account
control agreement, as applicable and to the extent required by Section 4.6, in
favor of the Administrative Agent, and (c) a bailee, consignee or other Person
may have possession of the Collateral as contemplated by, and so long as, the
applicable Grantors have complied to the satisfaction of the Administrative
Agent with the applicable provisions of Section 4.6(c).
     SECTION 3.6 State of Organization; Location of Inventory, Equipment and
Fixtures; other Information.
     (a) The exact legal name of each Grantor is set forth on Schedule 3.6 (as
such schedule may be updated from time to time pursuant to Section 4.3).
     (b) Each Grantor is a Registered Organization organized under the laws of
the state identified on Schedule 3.6 under such Grantor’s name (as such schedule
may be updated from time to time pursuant to Section 4.3). The taxpayer
identification number and Registered Organization number of each Grantor is set
forth on Schedule 3.6 under such Grantor’s name (as such schedule may be updated
from time to time pursuant to Section 4.3).
     (c) All Collateral consisting of Inventory, Equipment and Fixtures (whether
now owned or hereafter acquired) is (or will be) located at the locations
specified on Schedule 3.6, except as otherwise permitted hereunder.
     (d) The mailing address, chief place of business, chief executive office
and office where each Grantor keeps its books and records relating to the
Accounts, Documents, General Intangibles, Instruments and Investment Property in
which it has any interest is located at the locations specified on Schedule 3.6
under such Grantor’s name. No Grantor has any other places of business except
those separately set forth on Schedule 3.6 under such Grantor’s name. No Grantor
does business nor has done business during the past five years under any trade
name or fictitious business name except as disclosed on Schedule 3.6 under such
Grantor’s name. Except as disclosed on Schedule 3.6 under such Grantor’s name,
no Grantor has acquired assets from any Person, other than assets acquired in
the ordinary course of such Grantor’s business, during the past five years.
     SECTION 3.7 Accounts. Each existing Account constitutes, and each hereafter
arising Account will constitute, the legally valid and binding obligation of the
applicable Account Debtor. The amount represented by each Grantor to the
Administrative Agent as owing by each Account Debtor is, or will be, the correct
amount actually and unconditionally owing, except for ordinary course cash
discounts and allowances where applicable. No Account Debtor has any defense,
set-off, claim or counterclaim against any Grantor that can be asserted against
the Administrative Agent, whether in any proceeding to enforce the
Administrative Agent’s rights in the Collateral or otherwise except defenses,
setoffs, claims or counterclaims that are not,

9



--------------------------------------------------------------------------------



 



in the aggregate, material to the value of the Accounts. None of the Accounts
is, nor will any hereafter arising Account be, evidenced by a promissory note or
other Instrument (other than a check) that has not been pledged to the
Administrative Agent in accordance with the terms hereof.
     SECTION 3.8 Chattel Paper. As of the date hereof, no Grantor holds any
Chattel Paper in the ordinary course of its business.
     SECTION 3.9 Commercial Tort Claims. As of the date hereof, all Commercial
Tort Claims owned by any Grantor are listed on Schedule 3.9.
     SECTION 3.10 Deposit Accounts. As of the date hereof, all Deposit Accounts
(including, without limitation, cash management accounts that are Deposit
Accounts), securities accounts and lockboxes including the: (a) owner of the
account, (b) name and address of financial institution or securities broker
where such accounts are located, (c) account numbers and (d) purpose or use of
such account owned by any Grantor are listed on Schedule 3.10.
     SECTION 3.11 Intellectual Property.
     (a) As of the date hereof, all Copyright registrations, Copyright
applications, issued Patents, Patent applications, Trademark registrations and
Trademark applications owned by any Grantor in its own name on the date hereof
is listed on Schedule 3.11 (as such schedule may be updated from time to time
pursuant to Section 4.3).
     (b) Except as set forth in Schedule 3.11 on the date hereof (as such
schedule may be updated from time to time pursuant to Section 4.3), none of the
Intellectual Property owned by any Grantor is the subject of any written
licensing or franchise agreement pursuant to which such Grantor is the licensor
or franchisor, except as could not reasonably be expected to have a Materially
Adverse Effect.
     SECTION 3.12 Inventory. Collateral consisting of Inventory is of good and
merchantable quality, free from any material defects. To the knowledge of each
Grantor, none of such Inventory is subject to any licensing, Patent, Trademark,
trade name or Copyright with any Person that restricts any Grantor’s ability to
manufacture and/or sell such Inventory. The completion of the manufacturing
process of such Inventory by a Person other than the applicable Grantor would be
permitted under any contract to which such Grantor is a party or to which the
Inventory is subject.
     SECTION 3.13 Investment Property; Partnership/LLC Interests.
     (a) As of the date hereof, all Investment Property (including, without
limitation, Securities Accounts and cash management accounts that are Investment
Property) and all Partnership/LLC Interests owned by any Grantor are listed on
Schedule 3.13 (as such schedule may be updated from time to time pursuant to
Section 4.3).
     (b) All Investment Property and all Partnership/LLC Interests issued by any
Issuer to any Grantor (i) have been duly and validly issued and are fully paid
and nonassessable, (ii) are

10



--------------------------------------------------------------------------------



 



beneficially owned as of record by such Grantor and (ii) constitute all the
issued and outstanding shares of all classes of the capital stock of such Issuer
issued to such Grantor.
     (c) None of the Partnership/LLC Interests (i) are traded on a Securities
exchange or in Securities markets, (ii) by their terms expressly provide that
they are Securities governed by Article 8 of the UCC, (iii) are Investment
Company Securities or (iv) are held in a Securities Account.
     SECTION 3.14 Instruments.
     As of the date hereof, no Grantor holds any Instruments, or is named a
payee of any promissory note or other evidence of indebtedness, other than the
Instruments, promissory notes or other evidence of indebtedness listed on
Schedule 3.14.
     SECTION 3.15 Farm Products. None of the Collateral constitutes, or is the
Proceeds of, Farm Products.
     SECTION 3.16 Government Contracts. As of the date hereof, no Grantor is
party to any contract with a Governmental Authority under which such
Governmental Authority, as account debtor, owes a monetary obligation to any
Grantor under any account.
ARTICLE IV
COVENANTS
     Until the Obligations shall have been paid in full (other than contingent
and expense reimbursement claims for which no demand has been made) and the
Commitments terminated, unless consent has been obtained in the manner provided
for in Section 7.1, each Grantor covenants and agrees that:
     SECTION 4.1 Maintenance of Perfected Security Interest; Further
Information.
     (a) Each Grantor shall maintain the Security Interest created by this
Agreement as a first priority perfected Security Interest (other than Permitted
Liens) and shall defend such Security Interest against the claims and demands of
all Persons whomsoever (other than Permitted Liens).
     (b) Each Grantor will furnish to the Administrative Agent and the other
Secured Parties, upon the Administrative Agent’s reasonable request, from time
to time (but, unless a Default or Event of Default shall have occurred and be
continuing, Grantors shall only be required to provide such information twice in
any twelve (12) month period), statements and schedules further identifying and
describing the assets and property of such Grantor and such other reports in
connection therewith as the Administrative Agent may reasonably request, all in
reasonable detail.
     SECTION 4.2 Maintenance of Insurance.

11



--------------------------------------------------------------------------------



 



     (a) Each Grantor will maintain insurance with financially sound and
reputable companies as required by Section 5.5 of the Credit Agreement, and will
meet all other obligations and requirements of Section 5.5 of the Credit
Agreement as if such Grantor were a party to the Credit Agreement.
     (b) Upon the request of the Administrative Agent from time to time, each
Grantor shall deliver to the Administrative Agent and the Lenders periodic
information from a reputable insurance broker with respect to the insurance
referred to in this Section 4.2.
     SECTION 4.3 Changes in Locations; Changes in Name or Structure. No Grantor
will, except upon thirty (30) days’ prior written notice to the Administrative
Agent and delivery to the Administrative Agent of (a) all additional financing
statements (executed if necessary for any particular filing jurisdiction) and
other instruments and documents reasonably requested by the Administrative Agent
to maintain the validity, perfection and priority of the Security Interests and
(b) if applicable, a written supplement to the Schedules of this Agreement:
     (i) permit any Deposit Account (other than Excluded Deposit Accounts) to be
held by or at a depositary bank other than the depositary bank that held such
Deposit Account as of the date hereof as set forth on Schedule 3.10;
     (ii) permit any Investment Property (other than Certificated Securities
delivered to the Administrative Agent pursuant to Section 4.5) to be held by a
Securities Intermediary other than the Securities Intermediary that held such
Investment Property as of the date hereof as set forth on Schedule 3.13;
     (iii) change its jurisdiction of organization or the location of its chief
executive office from that identified on Schedule 3.6; or
     (iv) change its name, identity or corporate or organizational structure to
such an extent that any financing statement filed by the Administrative Agent in
connection with this Agreement would become misleading.
     SECTION 4.4 Required Notifications. Each Grantor shall promptly notify the
Administrative Agent, in writing, of: (a) any Lien (other than the Security
Interests or Permitted Liens) on any of the Collateral which would adversely
affect the ability of the Administrative Agent to exercise any of its remedies
hereunder, (b) the occurrence of any other event which could reasonably be
expected to have a Materially Adverse Effect on the aggregate value of the
Collateral or on the Security Interests, (c) any Collateral which, to the
knowledge of such Grantor, constitutes a Government Contract, and (d) the
acquisition or ownership by such Grantor of any (i) Commercial Tort Claim,
(ii) Deposit Account (other than Excluded Deposit Accounts) or (iii) Investment
Property after the date hereof.
     SECTION 4.5 Delivery Covenants. Each Grantor will deliver and pledge to the
Administrative Agent, for the ratable benefit of itself and the other Secured
Parties, all Certificated Securities, Partnership/LLC Interests evidenced by a
certificate, negotiable Documents, Instruments, and Tangible Chattel Paper owned
or held by such Grantor, in each case, together with an Effective Endorsement
and Assignment and all Supporting Obligations, as

12



--------------------------------------------------------------------------------



 



applicable, unless such delivery and pledge has been waived in writing by the
Administrative Agent.
     SECTION 4.6 Control Covenants.
     (a) Each Grantor shall instruct (and otherwise use its commercially
reasonable efforts) to cause (i) each depositary bank (other than the
Administrative Agent) holding a Deposit Account (other than Excluded Deposit
Accounts) owned by such Grantor and (ii) each Securities Intermediary holding
any Investment Property owned by such Grantor, to execute and deliver a control
agreement, sufficient to provide the Administrative Agent with Control of such
Deposit Account or Investment Property and otherwise in form and substance
reasonably satisfactory to the Administrative Agent (any such depositary bank
executing and delivering any such control agreement, a “Controlled Depositary”,
and any such Securities Intermediary executing and delivering any such control
agreement, a “Controlled Intermediary”). In the event any such depositary bank
or Securities Intermediary refuses to execute and deliver such control
agreement, the Administrative Agent, in its sole discretion, may require the
applicable Deposit Account and Investment Property to be transferred to the
Administrative Agent or a Controlled Depositary or Controlled Intermediary, as
applicable. After the date hereof, all Deposit Accounts (other than Excluded
Deposit Accounts) and all Investment Property will be maintained with the
Administrative Agent or with a Controlled Depository or a Controlled
Intermediary, as applicable.
     (b) Each Grantor will take such actions and deliver all such agreements as
are reasonably requested by the Administrative Agent to provide the
Administrative Agent with Control of all Letter-of-Credit Rights and Electronic
Chattel Paper owned or held by such Grantor, including, without limitation, with
respect to any such Electronic Chattel Paper, by having the Administrative Agent
identified as the assignee of the Record(s) pertaining to the single
authoritative copy thereof.
     (c) If any Collateral (other than Collateral specifically subject to the
provisions of Section 4.6(a) and Section 4.6(b)) exceeding in value $50,000 in
the aggregate (such Collateral exceeding such amount, the “Excess Collateral”)
is at any time in the possession or control of any consignee, warehouseman,
bailee (other than a carrier transporting Inventory to a purchaser in the
ordinary course of business), processor, or any other third party, such Grantor
shall notify in writing such Person of the Security Interests created hereby,
shall use its commercially reasonable efforts to obtain such Person’s written
agreement in writing to hold all such Collateral for the Administrative Agent’s
account subject to the Administrative Agent’s instructions; provided that if
such Grantor is not able to obtain such agreement and cause the delivery of such
items, the Administrative Agent, in its sole discretion, may require such Excess
Collateral to be moved to another location specified thereby. Further, each
Grantor shall perfect and protect such Grantor’s ownership interests in all
Inventory stored with a consignee against creditors of the consignee by filing
and maintaining financing statements against the consignee reflecting the
consignment arrangement filed in all appropriate filing offices, providing any
written notices required to notify any prior creditors of the consignee of the
consignment arrangement, and taking such other actions as may be appropriate to
perfect and protect such Grantor’s interests in such inventory under
Section 2-326, Section 9-103, Section 9-324 and Section 9-505 of the UCC or
otherwise. All such financing statements filed pursuant to this Section 4.6(c)
shall be

13



--------------------------------------------------------------------------------



 



assigned, on the face thereof, to the Administrative Agent, for the ratable
benefit of itself and the other Secured Parties.
     SECTION 4.7 Filing Covenants. Pursuant to Section 9-509 of the UCC and any
other Applicable Law, each Grantor authorizes the Administrative Agent to file
or record financing statements and other filing or recording documents or
instruments with respect to the Collateral without the signature of such Grantor
in such form and in such offices as the Administrative Agent determines
appropriate to perfect the Security Interests of the Administrative Agent under
this Agreement (with copies thereof to be promptly delivered to the Borrower).
Such financing statements may describe the Collateral in the same manner as
described herein. Further, a photographic or other reproduction of this
Agreement shall be sufficient as a financing statement or other filing or
recording document or instrument for filing or recording in any jurisdiction.
Grantor hereby authorizes, ratifies and confirms all financing statements and
other filing or recording documents or instruments filed by Administrative Agent
prior to the date of this Agreement.
     SECTION 4.8 Accounts.
     (a) Other than in the ordinary course of business consistent with its past
practice, no Grantor will (i) grant any extension of the time of payment of any
Account, (ii) compromise or settle any Account for less than the full amount
thereof, (iii) release, wholly or partially, any Account Debtor, (iv) allow any
credit or discount whatsoever on any Account or (v) amend, supplement or modify
any Account in any manner that could reasonably be likely to adversely affect
the value thereof.
     (b) Each Grantor will deliver to the Administrative Agent a copy of each
material demand, notice or document received by it that questions or calls into
doubt the validity or enforceability of any material Account.
     (c) At any time and from time to time, upon the Administrative Agent’s
reasonable request and at the expense of the relevant Grantor, such Grantor
shall cause independent public accountants or others reasonably satisfactory to
the Administrative Agent to furnish to the Administrative Agent reports showing
reconciliations, aging and test verifications of, and trial balances for, the
Accounts; provided that, unless a Default or Event of Default shall have
occurred and be continuing, such Grantor shall only be required to provide such
information twice in any twelve (12) month period.
     SECTION 4.9 Intellectual Property.
     (a) Except as could not reasonably be expected to have a Materially Adverse
Effect, each Grantor (either itself or through licensees) (i) will to use each
registered Trademark (owned by such Grantor) and Trademark for which an
application (owned by such Grantor) is pending, to the extent reasonably
necessary to maintain such Trademark in full force free from any claim of
abandonment for non-use, (ii) will maintain products and services offered under
such Trademark at a level substantially consistent with the quality of such
products and services as of the date hereof, (iii) will not (and will not permit
any licensee or sublicensee thereof to) do any act or knowingly omit to do any
act whereby such Trademark could reasonably be expected to

14



--------------------------------------------------------------------------------



 



become invalidated or impaired in any way, (iv) will not do any act, or
knowingly omit to do any act, whereby any issued Patent owned by such Grantor
would reasonably be expected to become forfeited, abandoned or dedicated to the
public, (v) will not (and will not permit any licensee or sublicensee thereof
to) do any act or knowingly omit to do any act whereby any registered Copyright
owned by such Grantor or Copyright for which an application is pending (owned by
such Grantor) could reasonably be expected to become invalidated or otherwise
impaired and (vi) will not (either itself or through licensees) do any act
whereby any material portion of the Copyrights may fall into the public domain.
     (b) Each Grantor will notify the Administrative Agent and the Lenders
promptly if it knows, or has reason to know, that any application or
registration relating to any material Intellectual Property owned by such
Grantor may become forfeited, abandoned or dedicated to the public, or of any
adverse determination or development (including, without limitation, the
institution of, or any such determination or development in, any proceeding in
the United States Patent and Trademark Office, the United States Copyright
Office or any court or tribunal in any country) regarding such Grantor’s
ownership of, or the validity of, any material Intellectual Property owned by
such Grantor or such Grantor’s right to register the same or to own and maintain
the same.
     (c) Whenever such Grantor, either by itself or through any agent, employee,
licensee or designee, shall file an application for the registration of any
Intellectual Property with the United States Patent and Trademark Office, the
United States Copyright Office or any similar office or agency in any other
country or any political subdivision thereof, such Grantor shall report such
filing to the Administrative Agent within five (5) Business Days after the last
day of the fiscal quarter in which such filing occurs. Upon request of the
Administrative Agent, such Grantor shall execute and deliver, and have recorded,
any and all agreements, instruments, documents, and papers as the Administrative
Agent may reasonably request to evidence the Administrative Agent’s and the
other Secured Parties’ security interest in any material Copyright, Patent or
Trademark and the goodwill and General Intangibles of such Grantor relating
thereto or represented thereby.
     (d) Each Grantor will take all reasonable and necessary steps, at such
Grantor’s sole cost and expense, including, without limitation, in any
proceeding before the United States Patent and Trademark Office, the United
States Copyright Office or any similar office or agency in any other country or
any political subdivision thereof, to maintain and pursue each application (and
to obtain the relevant registration) and to maintain each registration of the
material Intellectual Property, including, without limitation, filing of
applications for renewal, affidavits of use and affidavits of incontestability.
     (e) In the event that any material Intellectual Property owned by a Grantor
is infringed, misappropriated or diluted by a third party, the applicable
Grantor shall (i) at such Grantor’s sole cost and expense, take such actions as
such Grantor shall reasonably deem appropriate under the circumstances to
protect such Intellectual Property and (ii) if such Intellectual Property is of
material economic value, promptly notify the Administrative Agent after it
learns of such infringement, misappropriation or dilution.
     SECTION 4.10 Investment Property; Partnership/LLC Interests.

15



--------------------------------------------------------------------------------



 



     (a) Without the prior written consent of the Administrative Agent, no
Grantor will (i) vote to enable, or take any other action to permit, any
applicable Issuer to issue any Investment Property or Partnership/LLC Interests
to such Grantor, except for such those additional Investment Property or
Partnership/LLC Interests issued to such Grantor that will be subject to the
Security Interest granted herein in favor of the Administrative Agent, or
(ii) enter into any agreement or undertaking restricting the right or ability of
such Grantor or the Administrative Agent to sell, assign or transfer any
Investment Property or Partnership/LLC Interests or Proceeds thereof. The
Grantors will defend the right, title and interest of the Administrative Agent
in and to any Investment Property and Partnership/LLC Interests against the
claims and demands of all Persons whomsoever.
     (b) If any Grantor shall become entitled to receive or shall receive
(i) any Certificated Securities (including, without limitation, any certificate
representing a stock dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights in respect of the
ownership interests of any Issuer, whether in addition to, in substitution of,
as a conversion of, or in exchange for, any Investment Property, or otherwise in
respect thereof, or (ii) any sums paid upon or in respect of any Investment
Property upon the liquidation or dissolution of any Issuer, such Grantor shall
accept the same as the agent of the Administrative Agent and the other Secured
Parties, hold the same in trust for the Administrative Agent and the other
Secured Parties, segregated from other funds of such Grantor, and promptly
deliver the same to the Administrative Agent in accordance with the terms
hereof.
     SECTION 4.11 Equipment. Each Grantor will maintain each item of Equipment
in good working order and condition (reasonable wear and tear and obsolescence
excepted), and generally in accordance with any manufacturer’s manual, except
for such failures that would not have a Materially Adverse Effect.
     SECTION 4.12 Vehicles. Upon the request of the Administrative Agent upon
the occurrence and during the continuance of an Event of Default, all
applications for certificates of title or ownership indicating the
Administrative Agent’s first priority Lien on the Vehicles (subject to any
Permitted Liens) covered by such certificates, and any other necessary
documentation, shall be filed in each office in each jurisdiction which the
Administrative Agent shall deem reasonably advisable to perfect its Liens on the
Vehicles; provided that with respect to Vehicles subject to Permitted Liens, no
such application or other documentation shall be required. Prior thereto, each
certificate of title or ownership relating to each Vehicle shall be maintained
by the applicable Grantor in accordance with Applicable Law to reflect the
ownership interest of such Grantor.
     SECTION 4.13 Government Contracts. Each Grantor shall promptly notify the
Administrative Agent, in writing, if it enters into any contract with a
Governmental Authority under which such Governmental Authority, as account
debtor, owes a material monetary obligation to any Grantor under any Account.
     SECTION 4.14 Further Assurances. Upon the request of the Administrative
Agent and at the sole expense of the Grantors, each Grantor will promptly and
duly execute and deliver, and have recorded, such further instruments and
documents and take such further actions as the

16



--------------------------------------------------------------------------------



 



Administrative Agent may reasonably request for the purpose of obtaining or
preserving the full benefits of this Agreement and of the rights and powers
herein granted, including, without limitation, (i) the assignment of any
material contract, (ii) with respect to Government Contracts, assignment
agreements and notices of assignment, in form and substance satisfactory to the
Administrative Agent, duly executed by any Grantors party to such Government
Contract in compliance with the Assignment of Claims Act (or analogous state
Applicable Law), and (iii) all applications, certificates, instruments,
registration statements, and all other documents and papers the Administrative
Agent may reasonably request and as may be required by law in connection with
the obtaining of any consent, approval, registration, qualification, or
authorization of any Person deemed necessary or appropriate for the effective
exercise of any rights under this Agreement.
ARTICLE V
REMEDIAL PROVISIONS
     SECTION 5.1 General Remedies. If an Event of Default shall occur and be
continuing, the Administrative Agent, on behalf of itself and the other Secured
Parties, may exercise, in addition to all other rights and remedies granted to
them in this Agreement and in any other instrument or agreement securing,
evidencing or relating to the Obligations, all rights and remedies of a secured
party under the UCC or any other Applicable Law. Without limiting the generality
of the foregoing, the Administrative Agent, without demand of performance or
other demand, presentment, protest, advertisement or notice of any kind (except
any notice required by law referred to below) to or upon any Grantor or any
other Person (all and each of which demands, defenses, advertisements and
notices are hereby waived), may in such circumstances forthwith collect,
receive, appropriate and realize upon the Collateral, or any part thereof,
and/or may forthwith sell, lease, assign, give option or options to purchase, or
otherwise dispose of and deliver the Collateral or any part thereof (or contract
to do any of the foregoing), in one or more parcels at public or private sale or
sales, at any exchange, broker’s board or office of the Administrative Agent or
any Lender or elsewhere upon such terms and conditions as it may deem advisable
and at such prices as it may deem best, for cash or on credit or for future
delivery without assumption of any credit risk. The Administrative Agent may
disclaim any warranties in connection with any sale or other disposition of the
Collateral, including, without limitation, any warranties of title, possession,
quiet enjoyment and the like. The Administrative Agent or any other Secured
Party shall have the right upon any such public sale or sales, and, to the
extent permitted by law, upon any such private sale or sales, to purchase the
whole or any part of the Collateral so sold, free of any right or equity of
redemption in any Grantor, which right or equity is hereby waived and released.
Each Grantor further agrees, at the Administrative Agent’s request, to assemble
the Collateral and make it available to the Administrative Agent at places which
the Administrative Agent shall reasonably select, whether at such Grantor’s
premises or elsewhere. To the extent permitted by Applicable Law, each Grantor
waives all claims, damages and demands it may acquire against the Administrative
Agent or any other Secured Party arising out of the exercise by them of any
rights hereunder except to the extent any such claims, damages, or demands
result solely from the gross negligence or willful misconduct of the
Administrative Agent or any other Secured Party, in each case against whom such
claim is asserted. If any notice of a proposed sale or other disposition of
Collateral shall be required by

17



--------------------------------------------------------------------------------



 



law, such notice shall be deemed reasonable and proper if given at least ten
(10) days before such sale or other disposition.
     SECTION 5.2 Specific Remedies.
     (a) The Administrative Agent hereby authorizes each Grantor to collect such
Grantor’s Accounts, under the Administrative Agent’s direction and control;
provided that, the Administrative Agent may curtail or terminate such authority
at any time after the occurrence and during the continuance of an Event of
Default.
     (b) Upon the occurrence and during the continuance of an Event of Default:
     (i) the Administrative Agent may communicate with Account Debtors of any
Account subject to a Security Interest and upon the request of the
Administrative Agent, each Grantor shall notify (such notice to be in form and
substance satisfactory to the Administrative Agent) its Account Debtors and
parties to the material contracts subject to a Security Interest that such
Accounts and the material contracts have been assigned to the Administrative
Agent, for the ratable benefit of itself and the other Secured Parties;
     (ii) each Grantor shall forward to the Administrative Agent, on the last
Business Day of each week, deposit slips related to all cash, money, checks or
any other similar items of payment received by the Grantor during such week,
and, if requested by the Administrative Agent, copies of such checks or any
other similar items of payment, together with a statement showing the
application of all payments on the Collateral during such week and a collection
report with regard thereto, in form and substance satisfactory to the
Administrative Agent;
     (iii) whenever any Grantor shall receive any cash, money, checks or any
other similar items of payment relating to any Collateral (including any
Proceeds of any Collateral), subject to the terms of any Permitted Liens, such
Grantor agrees that it will, within one (1) Business Day of such receipt,
deposit all such items of payment into the Collateral Account or in a Deposit
Account (other than an Excluded Deposit Account) at a Controlled Depositary,
until such Grantor shall deposit such cash, money, checks or any other similar
items of payment in the Collateral Account or in a Deposit Account (other than
an Excluded Deposit Account) at a Controlled Depositary, such Grantor shall hold
such cash, money, checks or any other similar items of payment in trust for the
Administrative Agent and the other Secured Parties and as property of the
Administrative Agent and the other Secured Parties, separate from the other
funds of such Grantor, and the Administrative Agent shall have the right to
transfer or direct the transfer of the balance of each Deposit Account to the
Collateral Account. All such Collateral and Proceeds of Collateral received by
the Administrative Agent hereunder shall be held by the Administrative Agent in
the Collateral Account as collateral security for all the Obligations and shall
not constitute payment thereof until applied as provided in Section 5.4;
     (iv) the Administrative Agent shall have the right to receive any and all
cash dividends, payments or distributions made in respect of any Investment
Property or

18



--------------------------------------------------------------------------------



 



Partnership/LLC Interests or other Proceeds paid in respect of any Investment
Property or Partnership/LLC Interests, and any or all of any Investment Property
or Partnership/LLC Interests shall be registered in the name of the
Administrative Agent or its nominee, and the Administrative Agent or its nominee
may thereafter exercise (A) all voting, corporate and other rights pertaining to
such Investment Property or Partnership/LLC Interests at any meeting of
shareholders, partners or members of the relevant Issuers, subject to Section
5.6 and (B) any and all rights of conversion, exchange and subscription and any
other rights, privileges or options pertaining to such Investment Property or
Partnership/LLC Interests as if it were the absolute owner thereof (including,
without limitation, the right to exchange at its discretion any and all of the
Investment Property or Partnership/LLC Interests upon the merger, consolidation,
reorganization, recapitalization or other fundamental change in the corporate,
partnership or company structure of any Issuer or upon the exercise by any
Grantor or the Administrative Agent of any right, privilege or option pertaining
to such Investment Property or Partnership/LLC Interests, and in connection
therewith, the right to deposit and deliver any and all of the Investment
Property or Partnership/LLC Interests with any committee, depositary, transfer
agent, registrar or other designated agency upon such terms and conditions as
the Administrative Agent may determine), all without liability except to account
for property actually received by it; but the Administrative Agent shall have no
duty to any Grantor to exercise any such right, privilege or option and the
Administrative Agent and the other Secured Parties shall not be responsible for
any failure to do so or delay in so doing. In furtherance thereof, each Grantor
hereby authorizes and instructs each Issuer with respect to any Collateral
consisting of Investment Property and Partnership/LLC Interests to (i) comply
with any instruction received by it from the Administrative Agent in writing
that (A) states that an Event of Default has occurred and is continuing and
(B) is otherwise in accordance with the terms of this Agreement, without any
other or further instructions from such Grantor, and each Grantor agrees that
each Issuer shall be fully protected in so complying following receipt of such
notice and prior to notice that such Event of Default is no longer continuing,
and (ii) except as otherwise expressly permitted hereby, pay any dividends,
distributions or other payments with respect to any Investment Property or
Partnership/LLC Interests directly to the Administrative Agent; and
     (v) the Administrative Agent shall be entitled to (but shall not be
required to): (A) proceed to perform any and all obligations of the applicable
Grantor under any material contract and exercise all rights of such Grantor
thereunder as fully as such Grantor itself could, (B) do all other acts which
the Administrative Agent may deem necessary or proper to protect its Security
Interest granted hereunder, provided such acts are not inconsistent with or in
violation of the terms of any of the Credit Agreement, of the other Loan
Documents or Applicable Law, and (C) sell, assign or otherwise transfer any
material contract in accordance with the Credit Agreement, the other Loan
Documents and Applicable Law, subject, however, to the prior approval of each
other party to such material contract, to the extent required under the material
contract.
     (c) Unless an Event of Default shall have occurred and be continuing and
the Administrative Agent shall have given notice to the relevant Grantor of the
Administrative Agent’s intent to exercise its corresponding rights pursuant to
Section 5.2(b), each Grantor shall be permitted to receive all cash dividends,
payments or other distributions made in respect of any

19



--------------------------------------------------------------------------------



 



Investment Property and Partnership/LLC Interests, in each case paid in the
normal course of business of the relevant Issuer and consistent with past
practice, to the extent permitted in the Credit Agreement, and to exercise all
voting and other corporate, company and partnership rights with respect to any
Investment Property and Partnership/LLC Interests, subject to Section 5.6;
provided that, no vote shall be cast or other corporate, company and partnership
right exercised or other action taken which, in the Administrative Agent’s
reasonable judgment, would impair the Collateral in any material respect or
which would result in a Default or Event of Default under any provision of the
Credit Agreement, this Agreement or any other Loan Document.
     SECTION 5.3 Registration Rights.
     (a) Each Grantor recognizes that the Administrative Agent may be unable to
effect a public sale of any or all the Restricted Securities Collateral, by
reason of certain prohibitions contained in the Securities Act and applicable
state securities laws or otherwise, and may be compelled to resort to one or
more private sales thereof to a restricted group of purchasers which will be
obliged to agree, among other things, to acquire such securities for their own
account for investment and not with a view to the distribution or resale
thereof. Each Grantor acknowledges and agrees that any such private sale may
result in prices and other terms less favorable than if such sale were a public
sale and, notwithstanding such circumstances, agrees that any such private sale
shall be deemed to have been made in a commercially reasonable manner. The
Administrative Agent shall be under no obligation to delay a sale of any of the
Restricted Securities Collateral for the period of time necessary to permit the
Issuer thereof to register such securities for public sale under the Securities
Act, or under applicable state securities laws, even if such Issuer would agree
to do so.
     (b) Each Grantor agrees to use its commercially reasonable efforts to do or
cause to be done all such other acts as may be necessary to make such sale or
sales of all or any portion of the Restricted Securities Collateral valid and
binding and in compliance with any and all other Applicable Laws. Each Grantor
further agrees that a breach of any of the covenants contained in this
Section 5.3 will cause irreparable injury to the Administrative Agent and the
other Secured Parties, that the Administrative Agent and the other Secured
Parties have no adequate remedy at law in respect of such breach and, as a
consequence, that each and every covenant contained in this Section 5.3 shall be
specifically enforceable against such Grantor, and such Grantor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that no Event of Default has occurred
under the Credit Agreement.
     SECTION 5.4 Application of Proceeds. At such intervals as may be agreed
upon by the Borrower and the Administrative Agent, or, if an Event of Default
shall have occurred and be continuing, at any time at the Administrative Agent’s
election, the Administrative Agent may apply all or any part of the Collateral
or any Proceeds of the Collateral in payment in whole or in part of the
Obligations (after deducting all reasonable costs and expenses of every kind
incurred in connection therewith or incidental to the care or safekeeping of any
of the Collateral or in any way relating to the Collateral or the rights of the
Administrative Agent and the other Secured Parties hereunder, including, without
limitation, reasonable attorneys’ fees and disbursements) in accordance with
Section 8.3 of the Credit Agreement. Only after (i) the payment by the
Administrative Agent of any other amount required by any provision of Applicable
Law,

20



--------------------------------------------------------------------------------



 



including, without limitation, Section 9-610 and Section 9-615 of the UCC and
(ii) the payment in full of the Obligations and the termination of the
Commitments, shall the Administrative Agent account for the surplus, if any, to
any Grantor, or to whomever may be lawfully entitled to receive the same (if
such Person is not a Grantor).
     SECTION 5.5 Waiver, Deficiency. Each Grantor hereby waives, to the extent
permitted by Applicable Law, all rights of redemption, appraisement, valuation,
stay, extension or moratorium now or hereafter in force under any Applicable Law
in order to prevent or delay the enforcement of this Agreement or the absolute
sale of the Collateral or any portion thereof. Each Grantor shall remain liable
for any deficiency if the proceeds of any sale or other disposition of the
Collateral are insufficient to pay its Obligations and the fees and
disbursements of any attorneys employed by the Administrative Agent or any other
Secured Party to collect such deficiency.
     SECTION 5.6 FCC Licenses. Notwithstanding anything herein which may be
construed to the contrary, no action shall be taken by any of the Secured
Parties with respect to the FCC Licenses (or any pledged Collateral relating to
such licenses) unless and until all requirements of Applicable Law, including,
without limitation, any state law, or any required approval under the
Communications Act, and any applicable rules and regulations thereunder,
requiring the consent to or approval of such action by the FCC or any
governmental or other authority, have been satisfied. Without limiting the
generality of the foregoing and notwithstanding anything to the contrary herein,
the Administrative Agent (on behalf of itself and the other Secured Parties)
hereby agrees that voting rights in the ownership interests of the Grantors in
the Stations will remain with the holders of such voting rights upon and
following the occurrence of an Event of Default unless and until any required
prior approvals of the FCC to the transfer of such voting rights shall have been
obtained. The Grantors covenant that, upon request of any of the Secured Parties
after and during the continuance of an Event of Default, they will cause to be
filed such applications and take such other action as may be requested by such
Person or Persons to obtain consent or approval of the FCC or any governmental
or other authority which has granted any FCC License to any Grantor to any
action contemplated by this Agreement and to give effect to the Security
Interest of the Administrative Agent, including, without limitation, the
execution of an application for consent by the FCC to a change in ownership or
control pursuant to the provisions of the Communications Act. To the extent
permitted by Applicable Law, the Administrative Agent is hereby irrevocably
appointed the true and lawful attorney-in-fact of each Grantor, in its name and
stead, to execute and file, upon the occurrence and during the continuance of an
Event of Default after ten (10) Business Days’ prior notice to the Borrower, all
necessary applications with the FCC and with any governmental or other
authority. The power of attorney granted herein is coupled with an interest and
shall be irrevocable for so long as any of the Obligations remains unpaid or
unperformed or any of the Lenders have any obligation to make Advances under the
Credit Agreement, regardless of whether the conditions precedent to the making
of any such Advances has been or can be fulfilled.
ARTICLE VI
THE ADMINISTRATIVE AGENT

21



--------------------------------------------------------------------------------



 



     SECTION 6.1 Administrative Agent’s Appointment as Attorney-In-Fact.
     (a) Each Grantor hereby irrevocably constitutes and appoints the
Administrative Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Grantor and in the name of
such Grantor or in its own name, for the purpose of carrying out the terms of
this Agreement, to take any and all appropriate action and to execute any and
all documents and instruments which may be necessary or desirable to accomplish
the purposes of this Agreement, and, without limiting the generality of the
foregoing, each Grantor hereby gives the Administrative Agent the power and
right, on behalf of such Grantor, without notice to or assent by such Grantor,
to do any or all of the following upon the occurrence and during the
continuation of an Event of Default:
     (i) in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Account or material
contract subject to a Security Interest or with respect to any other Collateral
and file any claim or take any other action or proceeding in any court of law or
equity or otherwise deemed appropriate by the Administrative Agent for the
purpose of collecting any and all such moneys due under any Account or material
contract subject to a Security Interest or with respect to any other Collateral
whenever payable;
     (ii) in the case of any Intellectual Property, execute and deliver, and
have recorded, any and all agreements, instruments, documents and papers as the
Administrative Agent may request to evidence the Administrative Agent’s and the
other Secured Parties’ security interest in such Intellectual Property and the
goodwill and General Intangibles of such Grantor relating thereto or represented
thereby;
     (iii) pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral, effect any repairs or any insurance called for by the
terms of this Agreement and pay all or any part of the premiums therefor and the
costs thereof;
     (iv) execute, in connection with any sale provided for in this Agreement,
any endorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral; and
     (v) (A) direct any party liable for any payment under any of the Collateral
to make payment of any and all moneys due or to become due thereunder directly
to the Administrative Agent or as the Administrative Agent shall direct; (B) ask
or demand for, collect, and receive payment of and receipt for, any and all
moneys, claims and other amounts due or to become due at any time in respect of
or arising out of any Collateral; (C) sign and indorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (D) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (E) defend any suit, action or proceeding brought
against such Grantor

22



--------------------------------------------------------------------------------



 



with respect to any Collateral; (F) settle, compromise or adjust any such suit,
action or proceeding and, in connection therewith, give such discharges or
releases as the Administrative Agent may deem appropriate; (G) assign any
Copyright, Patent or Trademark (along with the goodwill of the business to which
any such Copyright, Patent or Trademark pertains), for such term or terms, on
such conditions, and in such manner, as the Administrative Agent shall in its
sole discretion determine; and (H) generally, sell, transfer, pledge and make
any agreement with respect to or otherwise deal with any of the Collateral as
fully and completely as though the Administrative Agent were the absolute owner
thereof for all purposes, and do, at the Administrative Agent’s option and such
Grantor’s expense, at any time, or from time to time, all acts and things which
the Administrative Agent deems necessary to protect, preserve or realize upon
the Collateral and the Administrative Agent’s and the other Secured Parties’
Security Interests therein and to effect the intent of this Agreement, all as
fully and effectively as such Grantor might do.
     (b) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Administrative Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement in accordance with the provisions of
Section 6.1(a).
     (c) The reasonable expenses of the Administrative Agent incurred in
connection with actions taken pursuant to the terms of this Agreement, together
with interest thereon at a rate per annum equal to the highest rate per annum at
which interest would then be payable on any category of past due Base Rate Loans
under the Credit Agreement, from the date of payment by the Administrative Agent
to the date reimbursed by the relevant Grantor, shall be payable by such Grantor
to the Administrative Agent on demand.
     (d) Each Grantor hereby ratifies only those actions and things that said
attorneys shall lawfully do or cause to be done in the exercise of the power of
attorney granted hereunder in accordance with Section 6.1(a). All powers,
authorizations and agencies contained in this Agreement are coupled with an
interest and are irrevocable until this Agreement is terminated and the Security
Interests created hereby are released.
     SECTION 6.2 Duty of Administrative Agent. The Administrative Agent’s sole
duty with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession, under Section 9-207 of the UCC or otherwise, shall
be to deal with it in the same manner as the Administrative Agent deals with
similar property for its own account. Neither the Administrative Agent, any
other Secured Party nor any of their respective officers, directors, employees
or agents shall be liable for failure to demand, collect or realize upon any of
the Collateral or for any delay in doing so or shall be under any obligation to
sell or otherwise dispose of any Collateral upon the request of any Grantor or
any other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof. The powers conferred on the Administrative Agent
and the other Secured Parties hereunder are solely to protect the Administrative
Agent’s and the other Secured Parties’ interests in the Collateral and shall not
impose any duty upon the Administrative Agent or any other Secured Party to
exercise any such powers. The Administrative Agent and the other Secured Parties
shall be accountable only for amounts that they actually receive as a result of
the exercise of such powers, and neither they nor

23



--------------------------------------------------------------------------------



 



any of their officers, directors, employees or agents shall be responsible to
any Grantor for any act or failure to act hereunder, except for their own gross
negligence or willful misconduct.
     SECTION 6.3 Authority of Administrative Agent. Each Grantor acknowledges
that the rights and responsibilities of the Administrative Agent under this
Agreement with respect to any action taken by the Administrative Agent or the
exercise or non-exercise by the Administrative Agent of any option, voting
right, request, judgment or other right or remedy provided for herein or
resulting or arising out of this Agreement shall, as between the Administrative
Agent and the other Secured Parties, be governed by the Credit Agreement and by
such other agreements with respect thereto as may exist from time to time among
them, but, as between the Administrative Agent and the Grantors, the
Administrative Agent shall be conclusively presumed to be acting as agent for
itself and the other Secured Parties with full and valid authority so to act or
refrain from acting, and no Grantor shall be under any obligation, or
entitlement to make any inquiry respecting such authority.
ARTICLE VII
MISCELLANEOUS
     SECTION 7.1 Amendments in Writing. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 11.12 of the Credit Agreement.
     SECTION 7.2 Notices. All notices, requests and demands to or upon the
Administrative Agent or any Grantor hereunder shall be effected in the manner
provided for in Section 11.1 of the Credit Agreement.
     SECTION 7.3 No Waiver by Course of Conduct, Cumulative Remedies. The rights
and remedies of the Administrative Agent and the other Secured Parties under
this Agreement and the other Loan Documents shall be cumulative and not
exclusive of any rights or remedies which they would otherwise have. No failure
or delay by the Administrative Agent, the Required Lenders, the other Secured
Parties, or any of them in exercising any right shall operate as a waiver of
such right. The Administrative Agent and the other Secured Parties expressly
reserve the right to require strict compliance with the terms of this Agreement
in connection with any future funding of a Request for Advance. In the event the
Lenders decide to fund a Request for Advance at a time when the Borrower is not
in strict compliance with the terms of this Agreement, such decision by the
Lenders shall not be deemed to constitute an undertaking by the Lenders to fund
any further Request for Advance or preclude the Secured Parties from exercising
any rights available under the Loan Documents or at law or equity. Any waiver or
indulgence granted by the Administrative Agent, the Lenders, or the Required
Lenders, shall not constitute a modification of this Agreement or any other Loan
Document, except to the extent expressly provided in such waiver or indulgence,
or constitute a course of dealing at variance with the terms of this Agreement
or any other Loan Document such as to require further notice of their intent to
require strict adherence to the terms of this Agreement or any other Loan
Document in the future.
     SECTION 7.4 Enforcement Expenses, Indemnification.

24



--------------------------------------------------------------------------------



 



     (a) Each Grantor agrees to pay or reimburse each Secured Party for all its
costs and expenses incurred in connection with enforcing or preserving any
rights under this Agreement and the other Loan Documents to which such Grantor
is a party, (including, without limitation, in connection with any workout,
restructuring, bankruptcy or other similar proceeding) including, without
limitation, the reasonable fees and disbursements of counsel to each Secured
Party.
     (b) Each Grantor agrees to pay, and to save the Administrative Agent and
the other Secured Parties harmless from, any and all liabilities with respect
to, or resulting from any delay in paying, any and all stamp, excise, sales or
other taxes (in each case, subject to Section 2.12 of the Credit Agreement)
which may be payable or determined to be payable with respect to any of the
Collateral or in connection with any of the transactions contemplated by this
Agreement.
     (c) Each Grantor agrees to pay, and to save the Administrative Agent and
the other Secured Parties harmless from any and all liabilities, obligations,
losses, damages, penalties, costs and expenses in connection with actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Agreement to the extent any Grantor would be required to
do so pursuant to Sections 5.11 and 11.2 of the Credit Agreement.
     (d) The agreements in this Section 7.4 shall survive termination of the
Commitments and repayment of the Obligations and all other amounts payable under
the Credit Agreement and the other Loan Documents. To the extent that any
conflict may exist between this Section 7.4 and Sections 5.11 and 11.2 of the
Credit Agreement, then Sections 5.11 and 11.2 of the Credit Agreement shall
control.
     SECTION 7.5 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS
APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION.
     SECTION 7.6 Successors and Assigns. This Agreement shall be binding upon
the successors and permitted assigns of each Grantor and shall inure to the
benefit of each Grantor (and shall bind all Persons who become bound as a
Grantor to this Collateral Agreement), the Administrative Agent and the other
Secured Parties and their successors and permitted assigns; provided that no
Grantor may assign, transfer or delegate any of its rights or

25



--------------------------------------------------------------------------------



 



obligations under this Agreement without the prior written consent of the
Administrative Agent (given in accordance with Section 7.1).
     SECTION 7.7 Set-Off. Each Grantor hereby irrevocably authorizes the
Administrative Agent and each Secured Party at any time and from time to time
pursuant to Section 11.4 of the Credit Agreement, without notice to such Grantor
or any other Grantor, any such notice being expressly waived by each Grantor, to
the fullest extent permitted by Applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Secured Party, the Issuing Bank or any such Affiliate to or
for the credit or the account of such Grantor, against any and all of the
obligations of the Grantor now or hereafter existing under this Agreement or any
other Loan Document to such Secured Party or the Issuing Bank, irrespective of
whether or not such Secured Party or the Issuing Bank shall have made any demand
under this Agreement or any other Loan Document and although such obligations of
the Grantor may be contingent or unmatured or are owed to a branch or office of
such Secured Party or the Issuing Bank different from the branch or office
holding such deposit or obligated on such indebtedness. The rights of each
Secured Party, the Issuing Bank and their respective Affiliates under this
Section 7.7 are in addition to other rights and remedies (including other rights
of setoff) that such Secured Party, the Issuing Bank or their respective
Affiliates may have. Each Lender and the Issuing Bank agrees to notify the
Grantor and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application. To the extent that any conflict may
exist between this Section 7.7 and Section 11.4 of the Credit Agreement, then
Section 11.4 of the Credit Agreement shall control.
     SECTION 7.8 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
separate counterparts shall together constitute but one and the same instrument.
Delivery of an executed counterpart of a signature page of this Agreement shall
be effective as delivery of a manually executed counterpart of this Agreement
and delivery of or any document or instrument delivered in connection herewith
by telecopy shall be effective as delivery of a manually executed counterpart of
such other document or instrument, as applicable.
     SECTION 7.9 Severability. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall be ineffective to the
extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof in that jurisdiction or affecting the validity or
enforceability of such provision in any other jurisdiction.
     SECTION 7.10 Section Heading. The Section headings of the various
subdivisions used in this Agreement are for convenience only and shall not in
any way modify or amend any of the terms or provisions hereof, nor be used in
connection with the interpretation of any provision hereof.
     SECTION 7.11 Integration. Except as otherwise expressly provided herein,
this Agreement, the Loan Documents and the other documents described or
contemplated in the Credit Agreement will embody the entire agreement and
understanding among the parties hereto and thereto and supersede all prior
agreements and understandings relating to the subject matter

26



--------------------------------------------------------------------------------



 



hereof and thereof except as expressly set forth or referred to herein or in the
other Loan Documents.
     SECTION 7.12 Governing Law. This Agreement shall be governed by, construed
and enforced in accordance with the laws of the State of New York applicable to
agreements made to be performed in New York.
     SECTION 7.13 Consent to Jurisdiction. If any action or proceeding shall be
brought by the Administrative Agent or any Lender hereunder or under any other
Loan Document in order to enforce any right or remedy under this Agreement or
any other Loan Document, the Grantors hereby consent, and will cause their
subsidiaries to submit, to the jurisdiction of any state or federal court of
competent jurisdiction sitting in the county of New York on the date of this
Agreement. The Grantors hereby agree that, to the extent permitted by Applicable
Law, service of the summons and complaint and all other process which may be
served in any such suit, action or proceeding may be effected by mailing by
registered mail a copy of such process to the offices of the Borrower at the
address given in Section 11.1 of the Credit Agreement and that personal service
of process shall not be required. Nothing herein shall be construed to prohibit
service of process by any other method permitted by law, or the bringing of any
suit, action or proceeding in any other jurisdiction. The Grantors agree that
final judgment in such suit, action or proceeding shall be conclusive and may be
enforced in any other jurisdiction by suit on the judgment or in any other
manner provided by Applicable Law.
     SECTION 7.14 Acknowledgements.
     (a) Each Grantor hereby acknowledges that: (i) it has been advised by
counsel in the negotiation, execution and delivery of this Agreement and the
other Loan Documents to which it is a party, (ii) neither the Administrative
Agent nor any Lender has any fiduciary relationship with or duty to any Grantor
arising out of or in connection with this Agreement or any of the other Loan
Documents, and the relationship between the Grantors, on the one hand, and the
Administrative Agent and Lenders, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor, and (iii) no joint venture is
created hereby or by the other Loan Documents or otherwise exists by virtue of
the transactions contemplated hereby or thereby among the Lenders or among the
Grantors and the Lenders.
     (b) Each Issuer party to this Agreement acknowledges receipt of a copy of
this Agreement and agrees to be bound thereby and to comply with the terms
thereof insofar as such terms are applicable to it. Each Issuer agrees to
provide such notices to the Administrative Agent as may be necessary to give
full effect to the provisions of this Agreement.
     SECTION 7.15 Additional Grantors. Each Subsidiary of the Borrower that is
required to become a party to this Agreement pursuant to Section 5.13 of the
Credit Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of a joinder agreement in form and
substance satisfactory to the Administrative Agent.
     SECTION 7.16 Releases.

27



--------------------------------------------------------------------------------



 



     (a) At such time as the Obligations shall have been paid in full (other
than contingent and expense reimbursement obligations for which no demand has
been made) and the Commitments have been terminated, the Collateral shall be
released from the Liens created hereby, and this Agreement and all obligations
(other than those expressly stated to survive such termination) of the
Administrative Agent and each Grantor hereunder shall terminate, all without
delivery of any instrument or performance of any act by any party, and all
rights to the Collateral shall revert to the Grantors. At the request and sole
expense of any Grantor following any such termination, the Administrative Agent
shall deliver to such Grantor any Collateral held by the Administrative Agent
hereunder, and execute and deliver to such Grantor such documents as such
Grantor shall reasonably request to evidence such termination.
     (b) If any of the Collateral shall be sold, transferred or otherwise
disposed of by any Grantor in a transaction permitted by the Credit Agreement,
then the Administrative Agent, at the request and sole expense of such Grantor,
shall execute and deliver to such Grantor all releases or other documents
reasonably necessary or desirable for the release of the Liens created hereby on
such Collateral. In the event that all the Capital Stock or all of the assets of
any Grantor shall be sold, transferred or otherwise disposed of in a transaction
permitted by the Credit Agreement, then, at the request of the Borrower and at
the expense of the Grantors, such Grantor shall be released from its obligations
hereunder; provided that the Borrower shall have delivered to the Administrative
Agent, at least ten (10) Business Days prior to the date of the proposed
release, a written request for release identifying the relevant Grantor and the
terms of the sale or other disposition in reasonable detail, including the price
thereof and any expenses in connection therewith, together with a certification
by the Borrower stating that such transaction is in compliance with the Credit
Agreement and the other Loan Documents.
[Signature Pages to Follow]

28



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Collateral
Agreement to be executed under seal by their duly authorized officers, all as of
the day and year first written above.

            GRAY TELEVISION, INC., as Grantor
      By:   /s/ James C. Ryan         Name:   James C. Ryan         Title:  
Senior Vice President and Chief Financial Officer        WVLT-TV, INC., as
Grantor and Issuer
      By:   /s/ James C. Ryan         Name:   James C. Ryan         Title:  
Chief Financial Officer        GRAY TELEVISION GROUP, INC., as Grantor and
Issuer       By:   /s/ James C. Ryan         Name:   James C. Ryan        
Title:   Chief Financial Officer        GRAY TELEVISION LICENSEE, INC., as
Grantor and Issuer       By:   /s/ James C. Ryan         Name:   James C. Ryan  
      Title:   Chief Financial Officer     

[Signature Pages Continue]
[Gray Television Collateral Agreement]





--------------------------------------------------------------------------------



 



            GRAY TEXAS L.P., as Grantor and Issuer

By Gray Television Group, Inc., its General Partner
      By:   /s/ James C. Ryan         Name:   James C. Ryan        Title:  
Chief Financial Officer        GRAY TEXAS, LLC, as Grantor and Issuer
      By:   /s/ James C. Ryan         Name:   James C. Ryan        Title:  
Chief Financial Officer     

[Signature Pages Continue]
[Gray Television Collateral Agreement]





--------------------------------------------------------------------------------



 



                  WACHOVIA BANK, NATIONAL         ASSOCIATION, as Administrative
Agent    
 
           
 
  By:
Name:   /s/ Joe Mynatt
 
Joe Mynatt     
 
  Title:   Director    

[Gray Television Collateral Agreement]





--------------------------------------------------------------------------------



 



SCHEDULE 3.6
to
Collateral Agreement
Exact Legal Name; Jurisdiction of Organization; Taxpayer Identification Number;
Registered
Organization Number; Mailing Address; Chief Executive Office and other Locations





--------------------------------------------------------------------------------



 



SCHEDULE 3.9
to
Collateral Agreement
Commercial Tort Claims





--------------------------------------------------------------------------------



 



SCHEDULE 3.10
to
Collateral Agreement
Deposit Accounts

                              Address of Financial     Grantor   Financial
Institution   Account Number   Institution   Account Purpose
 
                                                                               
             





--------------------------------------------------------------------------------



 



SCHEDULE 3.11
to
Collateral Agreement
Intellectual Property
     1. The listing of Trademarks (as defined in the Collateral Agreement)
should include: (a) the Trademark; (b) Registration Number or Serial Number;
(c) the Owner; (d) the Filing Date; (e) the Registration Date (if applicable);
(f) the Date Affidavit of Use and/or Renewal is Due; and (g) Whether the
Affidavit of Use and/or Renewal has been filed.
     2. The listing of Trademark Licenses (as defined in the Collateral
Agreement) should include: (a) Name and Address of Licensee/Licensor; (b) Date;
(c) List of each Trademark Licensed/Assigned; and (d) Description of product to
which license/assignment applies.
     3. The listing of Patents (as defined in the Collateral Agreement) should
include: (a) Country; (b) Patent Number; (c) Issue Date; (d) Inventor(s);
(e) Title of Invention; (f) Dates on which Maintenance Fees were paid; and
(g) Identity of Party Paying Maintenance Fees.
     4. The listing of Patent (as defined in the Collateral Agreement)
applications should include: (a) Application Number; (b) Filing Date;
(c) Inventors; and (d) Title of Invention.
     5. The listing of Patent Licenses (as defined in the Collateral Agreement)
should include: (a) Name and Address of Licensee/Licensor; (b) Date; (c) List of
each Patent Licensed/Assigned; and (d) Description of product to which
license/assignment applies
     6. The listing of Copyrights (as defined in the Collateral Agreement)
should include: (a) Registration Number; (b) Registration Date; (c) Title as
listed in Registration; (d) Publication Date; (e) Creation Date; (f) Author;
and(g) Subject Matter Covered.
     7. The listing of Copyright Licenses (as defined in the Collateral
Agreement) should include: (a) Name and Address of Licensee/Licensor; (b) Date;
(c) Work Licensed or Assigned.





--------------------------------------------------------------------------------



 



SCHEDULE 3.13
to
Collateral Agreement
Investment Property and Partnership/LLC Interests
     Certificated Securities:
     [Grantor]:

                                  Percentage of                 Ownership
Interests of Name of Issuer   Class and Series   Par Value   Certificate Number
  such Class and Series
 
                                                                         

     Securities Accounts (including cash management accounts that are Investment
Property) and Uncertificated Securities:
     [Grantor]:

                      Address of Financial     Financial Institution   Account
Number   Institution   Account Purpose
 
                                                                               
         

                          Percentage of Ownership Name of Issuer   Class and
Series   Par Value   Interests of such Class and Series                        
                                                     

     Partnerships/LLC Interests:
     [Grantor]:

              Name of Issuer             (including identification of      
Certificate Number   Percentage of Ownership type of entity)   Type of Ownership
Interest   (if any)   Interests of such Type
 
           





--------------------------------------------------------------------------------



 



SCHEDULE 3.14
to
Collateral Agreement
Instruments

                  Payor   Payee   Amount   Date   Maturity
 
                                                                               
             

